Citation Nr: 1447753	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active duty service from October 1970 to January 1973.  He died in September 2000 at the age of 64.

In July 2014, the appellant testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran died in the City of New York, and was issued a death certificate which did not specify the cause of death other than natural causes.  The appellant asserted at the hearing that, if a cause of death had been listed on the death certificate, "[p]rostate cancer would have been listed as [a] contributing factor [...] to his cause of--as a cause of death."

While service connection had not been granted for prostate cancer at the time of the Veteran's death, he had the requisite service in Vietnam for purposes of the presumption of service connection (October 1970 to June 1971).  Prostate cancer is an herbicide-presumptive disease.  

Under New York law, the appellant, as a spouse of the deceased, is authorized to obtain a more detailed death certificate providing a full cause of death beyond the natural causes listed on the short-form death certificate.  As this evidence directly addresses a contention of the appellant, which might reasonably be expected to support her claim, VA should afford the appellant the opportunity to obtain and submit the more detailed death certificate.

Accordingly, the case is REMANDED for the following actions:

1.  Inform the appellant that, pursuant to New York law, she can secure a detailed death certificate which provides the full cause or causes of the Veteran's death.  Detailed instructions can be found at:  

http://www.nyc.gov/html/doh/html/services/vr-death-general.shtml

2.  If additional evidence is received, readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


